Citation Nr: 1038682	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to September 
1992.  He died in May 2005.  The appellant is the Veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2005, the Veteran died.  The Veteran's original death 
certificate listed the cause of death as nasopharyngeal 
carcinoma.  The appellant argues that this cancer and the 
Veteran's subsequent death were the result of Agent Orange 
exposure.  

In December 2007, the appellant submitted a "Supplemental Report 
of Cause of Death," which showed that the Veteran died of 
recurrent nasopharyngeal carcinoma "possibly secondary to 
exposure to Agent Orange."  Thus, the death certificate was 
amended.  It appears to be signed by the same physician who had 
signed the Veteran's initial death certificate.  The Board notes 
that the agency of original jurisdiction has not had an 
opportunity to review this additional evidence, and the appellant 
has not waived the RO's initial consideration of this evidence.  
See 38 C.F.R. § 20.1304(c) (2010).  Thus, the claim must be 
remanded.  

The Agent Orange Act of 1991, in part, directed the Secretary of 
VA to enter into an agreement with the National Academy of 
Sciences to review and summarize the scientific evidence 
concerning the association between exposure to herbicides used in 
support of military operations in the Republic of Vietnam during 
the Vietnam Era and each disease suspected to be associated with 
such exposure.  The Secretary of VA's determination as to whether 
a disease is associated with herbicide exposure in the Republic 
of Vietnam must be based on consideration of National Academy of 
Sciences' reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 38 
U.S.C.A. § 1116(b) and (c).

As a result of this ongoing research, certain diseases have been 
found to be associated with exposure to herbicide agents and will 
be presumed by VA to have been incurred in service even though 
there is no evidence of such disease during such period of 
service.  38 C.F.R. §§ 3.307(a), 3.309(e).  The diseases listed 
at 38 C.F.R. § 3.309(e) (2009) are based on findings provided 
from scientific data furnished by National Academy of Sciences.  
The National Academy of Sciences conducts studies to "summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in support of military operations in 
Vietnam during the Vietnam era and each disease suspected to be 
associated with such exposure."  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 75 Fed. Reg. 32540 (June 8, 2010).  In 2010, the 
Secretary, based on scientific data reviewed by the National 
Academy of Sciences, clarified that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam Era is not warranted for 
nasopharyngeal cancer.  Id.  

One of the purposes of the remand is to put the appellant on 
notice that the Board will consider and reference the conclusion 
announced in the Federal Register in June 2010 that there is no 
positive association between Agent Orange exposure and 
nasopharyngeal cancer in making its decision in this case.

Still, because the appellant has submitted competent evidence 
that nasopharyngeal cancer is possibly secondary to exposure to 
Agent Orange, the Board will provide her an opportunity to 
substantiate the relationship between the two.  The appellant 
should submit competent evidence to support the basis or bases 
for the supplemental report of the cause of death.  Specifically, 
the appellant should provide competent medical evidence to 
support a finding that there is a relationship between 
nasopharyngeal cancer and Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1.  The appellant is put on notice that the 
Board intends to consider and reference the 
conclusion announced in the Federal Register 
in June 2010 that there is no positive 
association between Agent Orange exposure and 
nasopharyngeal cancer.  See Notice, 75 Fed. 
Reg. 32540 (June 8, 2010).

2.  The appellant should submit competent 
evidence to support the basis or bases for 
the change in the death certificate, wherein 
the physician added that recurrent 
nasopharyngeal carcinoma was "possibly 
secondary to exposure to Agent Orange."  
Specifically, the appellant should provide 
competent medical evidence to support that 
there is a relationship between 
nasopharyngeal cancer and Agent Orange 
exposure.  This could include, but is not 
limited to, a report from Kamal Bakri, M.D., 
explaining the reasoning behind the decision 
to prepare and sign a supplemental report of 
the cause of the Veteran's death.

3.  After allowing the appellant time to 
submit the additional evidence, the RO/AMC 
should readjudicate the issue of entitlement 
to service connection for cause of the 
Veteran's death to include consideration of 
the amended death certificate and any 
additional evidence the appellant submits.  
If the benefit sought on appeal remains 
denied, the appellant and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

